UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 TAYLOR IVAN WILLIS, et al.,

          Plaintiffs,

                   v.                                       Civil Action No. 15-1076 (JEB)

 THELMA FERBISH,

          Defendant.



                                  MEMORANDUM OPINION

        On July 9, 2015, pro se Plaintiffs, who label themselves “Taylor Ivan Willis, Irrevocable

Private Trust, dba Ivan Willis Taylor” and “Taylor Princess Donya, Irrevocable Private Trust,

dba Princess Donya Taylor” filed this largely incomprehensible action against Thelma Ferbish.

See ECF No. 1. The Complaint is entitled “Notice of Complaint in Replevin and Ne Exeat.” Id.

at 1. It asks the Court to compel Defendant “to surrender and deliver the property” to them. Id.

Such property is subsequently identified by street address as three parcels of real property in the

District of Columbia. See id. at ECF p. 3. This description notwithstanding, Plaintiffs also

assert that “this is a counterclaim within the admiralty and maritime jurisdiction of this

court . . . .” Id. at 1.

        Perplexed as to what federal subject-matter jurisdiction such a Complaint invokes, the

Court sua sponte issued an Order requiring Plaintiffs to show cause why the case should not be

dismissed on that ground. See ECF No. 2. In response, Plaintiffs submitted an “Affadavit in

Rebuttal to Question of Subject-Matter Jurisdiction,” see ECF No. 4, and a “Notice of Complaint

in Replevin and Ne Exeat Amended.” ECF No. 5. The first repeats that “Article III, Section 2 of

                                                 1
the U.S. Constitution grants original jurisdiction over maritime cases to federal courts. . . . A

federal district court has jurisdiction in rem in an admiralty action when the vessel . . . is within

the territorial jurisdiction of the court at the time the case is initiated.” Aff. at 1. Vessel is later

defined as “Thelma Ferbish and all real property in the name of Thelma Ferbish.” Id. at 6.

Plaintiffs, of course, cannot designate an individual or property as a seagoing craft simply to suit

their purposes. There is also a brief reference to a jurisdictional threshold of $75,000, see id. at

2, but Plaintiffs cannot invoke diversity jurisdiction since the Complaint makes clear that all

parties are domiciled in the District of Columbia. The second pleading, conversely, makes no

effort at all to establish subject-matter jurisdiction.

        Defendant’s unsolicited responsive pleading provides some answers to what is going on

here inasmuch as it notes that Plaintiffs may be members of the sovereign-citizens movement

and have, in fact, been arrested on charges of mortgage fraud. See ECF No. 6 (Response). In

any event, the Court need not inquire into Plaintiffs’ motivation; it is enough that no subject-

matter jurisdiction exists.

        The Court, accordingly, will issue a contemporaneous Order dismissing the case without

prejudice.



                                                          /s/ James E. Boasberg
                                                          JAMES E. BOASBERG
                                                          United States District Judge

Date:   August 24, 2015




                                                    2